Field, J.
The first ruling requested by the defendant was rightly refused, because the count in the declaration to which it related was withdrawn from the jury and the case submitted to them only on the first count.
The last clause of the second ruling requested was also rightly refused, for the reason given in the exceptions.
*354The first instruction which the defendant requested should be given to the jury was rightly refused, because it assumed that the plaintiff could not recover if the goods were not charged to the defendant on the plaintiffs’ book. Walker v. Hill, 119 Mass. 249.
The second request for instructions was also rightly refused. The judge was not required to instruct the jury as to what might be the effect of one fact taken separately, when it is accompanied and connected with other facts tending to establish the main issue. Green v. Boston & Lowell Railroad, 128 Mass. 221, 227.
No error appears in the instructions given.

Exceptions overruled.